Citation Nr: 0106963	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 266	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1953 to 
March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 RO decision, which denied an 
increased compensable rating for hearing loss of the right 
ear.  The veteran appeals to the Board for a higher rating.


FINDINGS OF FACT

The veteran's service connected hearing loss of the right ear 
is currently manifested by an average pure tone threshold of 
88 decibels (db) with speech recognition 64 percent correct; 
the average pure tone threshold for the left ear is 50 db 
with speech recognition 74 percent correct.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
right ear have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2000); 64 
Fed. Reg. 25202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from April 1953 to 
March 1955.

By a September 1998 RO decision, an increased (compensable) 
rating for hearing loss of the right ear was denied.

The veteran was examined for VA compensation purposes in 
August 1998, and it was noted that he had pure tone 
thresholds of 80,80,90, and 100 decibels (for an average of 
88 decibels) in the right ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively with speech recognition 64 percent 
correct.  It was opined that the aforementioned results 
reflected that the pure thresholds were in the severe to 
profound hearing loss range in the right ear.  The speech 
reception thresholds were commensurate with the pure tone air 
conduction averages at 75 db hearing level for the right ear.  
The veteran was diagnosed with a severe to profound mixed 
hearing loss in the right ear with normal middle ear 
function.

II.  Legal Analysis

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made, which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results do not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating based only on puretone threshold averages.  
See new 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86.  Under the 
new regulations, his hearing loss continues to be rated in 
the same manner as in the previous version of the 
regulations, as set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of a 
controlled speech discrimination test (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (2000); 64 
Fed.Reg. 25202.  In situations where service connection has 
been granted only for defective hearing involving one ear, 
and the veteran does not have total deafness in both ears, 
hearing acuity of the nonservice-connected ear is considered 
to be normal for rating purposes.  VAOPGCPREC32-97.  In such 
situations, a maximum 10 percent evaluation is warranted 
where hearing in the service-connected ear is at level X or 
XI. 38 U.S.C.A. § 1160(a); 38 C.F.R. § 3.383, 4.85, Codes 
6100 to 6110

The most recent audiometric studies of the veteran's hearing 
conducted at the VA in August 1998, showed an average pure 
tone decibel threshold of 88 in the veteran's right ear, (at 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz) and 64 
percent correct speech discrimination in the right ear.  For 
the left ear, the studies showed a pure tone threshold 
average of 50 decibels with speech discrimination of 74 
percent correct.  These results correlate to an auditory 
acuity numeric designation VIII in the right ear, and I in 
the left ear.  See 38 C.F.R. §§ 3.383, 4.85, Tables VI, VII 
(both before and since the recent change in the regulations).  
Therefore, a noncompensable evaluation is warranted in this 
case.

It is noted that during the pendency of this appeal, VA 
issued new regulations for evaluating hearing loss and 
diseases of ears and other sense organs, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  
The new regulations were codified at 38 C.F.R. §§ 4.85-4.87a 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO applied 
both the old and revised criteria in its evaluation of the 
veteran's increased rating claim for hearing loss of the 
right ear.  Therefore, there is no prejudice to the veteran, 
since the results under both the old and new set of rating 
criteria are identical.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected hearing 
loss of the right ear may well cause some impairment in his 
daily activities, but there is nothing to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for hearing loss.  
In any event, the Board, in the first instance, may not 
assign an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 
88 (1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) rating for hearing loss of the 
right ear is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

